PER CURIAM.
This is an appeal from a judgment establishing the amount of past due child support owed by appellant to appellee. We find no abuse of discretion in the trial court’s denial of a continuance. The trial court apparently concluded that the appellant was substantially at fault for the difficulties with his counsel. In addition, the appellant has failed to demonstrate substantial prejudice. We find no other reversible error and affirm the trial court’s judgment except that we remand with direction that the judgment be reduced by $1,300. It appears undisputed in the record that the portion of an orthodontist’s bill properly charged to appellant should be $1,200 and not the $2,500 found by the trial court.
ANSTEAD, GLICKSTEIN and STONE, JJ., concur.